PER CURIAM.
The decision of the Retirement Commission which finds appellant Richard Viele not entitled to retirement benefits for disability (adjustment disorder with depression) arising in the line of duty is supported by competent substantial evidence and therefore affirmed. The history given by appellant to his psychiatrist, Dr. Mhatre, was rejected by the Commission. Accordingly, the Commission was not bound by Dr. Mhatre’s opinions which were, according to Mhatre, based upon the doctor’s acceptance of Mr. Viele’s version of untoward actions and threats by two of his superiors. The Commission determined that the actions Viele alleged never occurred.
AFFIRMED.
WOLF and KAHN, JJ., concur.
ERVIN, J., dissents with written opinion.